384 F.2d 709
UNITED STATES of America, Appellee,v.Meredith Preston LAWSON, Appellant.
No. 11517.
United States Court of Appeals Fourth Circuit.
Argued Oct. 2, 1967.Decided Oct. 20, 1967.

W. N. Moore, Jr.  (Court-appointed counsel), Columbia, S.C., for appellant.
Charles Porter, Asst. U.S. Atty.  (Terrell L. Glenn, U.S. Atty., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BUTZNER, Circuit judges.
PER CURIAM:


1
Court-assigned counsel has earnestly contested the validity of an arrest and the seizure of incrimination material discovered in a search incident to the arrest.  We affirm the conviction.


2
The incriminating material related to a Dyer Act offense of which the defendant was tried and convicted.  The arrest was for the theft of a television set.  The defendant, who had engaged a room in a motel, was seen leaving it with a television set.  Seen departing the motel area by a back way with his automobile lights out, he sought to flee a high speed chase.  When overtaken and stopped, there appeared to be no television set in his car,1 but that circumstance did not destroy the probable cause to believe that he had stolen the set. Certainly there was probable cause for such belief when the police officer took him into custody, for he then knew, additionally, that the set was missing from the motel room.


3
The testimony disclosing the defendant's alteration of title documents on another vehicle to describe the stolen one, was obviously relevant and admissible.


4
Affirmed.



1
 It was later found behind a bush on the motel grounds